242 S.W.2d 441 (1951)
BLACKMAN
v.
STATE.
No. 25385.
Court of Criminal Appeals of Texas.
October 3, 1951.
No attorney on appeal for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
BEAUCHAMP, Judge.
Appellant was convicted for violation of the liquor law and assessed a fine of $250, from which he appeals.
It is stipulated in the record that the complaint, as well as the information, originally filed charged appellant's name as Willie Blackburn. The court permitted the county attorney to amend both the complaint and information by changing the name of the accused and making it charge Willie Blackman.
When this was done the complaint was vitiated. The instrument signed by the affiant, Roy E. Hillin, ceased to be a complaint. See Patillo v. State, 3 White & W. 442; Phariss v. State, 136 Tex. Crim. 504, 126 S.W.2d 981; Hedspeth v. State, 143 Tex. Crim. 627, 160 S.W.2d 928, and the authorities discussed therein.
The judgment of the trial court is reversed and the cause is dismissed.